Citation Nr: 0032901	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for shrapnel wound, 
right shoulder.

4.  Entitlement to service connection for shrapnel wound, low 
back.

5.  Entitlement to service connection for a chronic skin rash 
claimed as secondary to exposure to herbicides.

6.  Entitlement to service connection for dizziness, to 
include as secondary to exposure to herbicides.

7.  Determination of an initial rating for post traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to November 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which denied the veteran's claims on appeal.  The 
veteran appealed those decisions to the BVA and the case was 
referred to the Board for appellate review. 

In a September 1997 administrative decision, the RO 
determined that the veteran's period of service from November 
1962 to November 1967 is held to be honorable service, and 
not a bar to the receipt of VA benefits.





FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's hypertension and any injury or disease suffered 
during his military service. 

2.  There is no current diagnosis of a chronic disorder 
manifested by headaches, and no medical evidence of a nexus 
between a current headache disorder and any injury or disease 
suffered during his military service. 

3.  The veteran was involved in combat, and was awarded the 
Purple Heart.

4.  The veteran has shell fragments in the right axilla, and 
the VA examiner has related these to service.   

5.  There is no service evidence of a shrapnel wound injury 
to the low back, and no current medical evidence of any 
residuals of a shrapnel wound injury to the low back

6.  Neither eczematous dermatitis nor impetigo were shown in 
service, they are not disorders entitled to the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 (1999), and no 
competent medical evidence relates these disorders to 
service.

7.  There is no medical diagnosis of a current disorder 
manifested by dizziness, and it is not a disorder entitled to 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309. 

8.  PTSD is manifested by mild to moderate symptoms 
productive of no more than definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and no more than definite 
industrial impairment.  PTSD is also manifested by a 
depressed mood, anxiety, suspiciousness, and mild memory 
loss, but not by panic attacks, chronic sleep impairment, or 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§  3.303, 3.304 (2000). 

2.  Headaches were not incurred in service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§  3.303, 3.304 (2000). 

3.  A shell fragment wound injury to the right axilla was 
incurred in service.  38 U.S.C.A. §§  1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, (2000).

4.  Residuals of shell fragment wound injuries to the low 
back were not incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§  3.303, 3.304 (2000). 

5.  A chronic skin rash claimed as secondary to exposure to 
herbicides was not incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§  3.303, 3.304, 3.307, 3.309 (2000).

6.  A disorder manifested by dizziness, claimed as secondary 
to exposure to herbicides, was not incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§  3.303, 3.304, 
3.307, 3.309 (2000).

7.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.7, 4.132, Diagnostic Code 
9411 (1996) and 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411 
(2000). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

A.  Hypertension

Service medical records noted no complaints of, or treatment 
for, hypertension, and the veteran's separation examination 
report did not indicate the presence of any cardiovascular 
abnormality.  

VA treatment records from November 1995 noted that the 
veteran had high blood pressure.  In February 1996, the 
veteran was seen for complaints of fever, chills, and 
weakness.  He was found to have a bacterial infection and his 
high blood pressure was felt to be due to stress.  

The veteran was given a VA Agent Orange examination in August 
1996.  His diagnoses included hypertension.  A September 1996 
VA general examination report noted that the veteran had high 
blood pressure and had been on medication for high blood 
pressure since the previous May.  The examiner did not offer 
a diagnosis of hypertension.  Subsequent VA treatment records 
reported ongoing treatment for hypertension.  

At his April 1999 personal hearing, the veteran testified 
that he was first diagnosed with hypertension in 1992.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim as there is no competent evidence 
of hypertension in service, and no competent evidence of a 
nexus between the veteran's service and hypertension 
diagnosed many years after service, such as a medical opinion 
that hypertension is related to service.  The veteran's claim 
is therefore denied.

B.  Headaches 

Service medical records from July 1953 reported that the 
veteran complained of dizziness followed by headaches.  No 
diagnosis was rendered.  In February 1966 he was seen for 
chills, a high temperature, headaches and a mild backache.  
He was treated and released seven days later with a diagnosis 
of fever of unknown origin.  His service separation 
examination report noted no neurological abnormality.  

The veteran denied a history of headaches during his August 
1996 Persian Gulf examination, and he made no complaints of 
headaches during his September 1996 VA general examination.  
VA treatment records from November 1995 to April 1999 
reported no complaints of or treatment for headaches.

At his personal hearing, the veteran testified that he 
suffered from headaches "every day or so," and indicated 
that he was receiving VA treatment for his headaches.  

As there is no current diagnosis of a chronic disorder 
manifested by headaches, no competent evidence of a chronic 
headache disorder in service, and no competent evidence of 
nexus between any current headache disorder and the veteran's 
period of service, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  The veteran's claim is therefore denied.



C.  Shrapnel Wounds, Low Back and Right Shoulder

Service medical records noted no complaint of, or treatment 
for, any shell fragment wound to the middle or low back, or 
the right shoulder, and the veteran's service separation 
examination report noted no abnormality of the spine or upper 
extremities.  The veteran's service records, however, do 
reveal that the veteran was awarded the Purple Heart. 

Private treatment records from December 1983 noted that the 
veteran reported a history of sustaining a gunshot or 
shrapnel wound to the lower back 10 to 15 years earlier.

A February 1996 VA X-ray report noted that the veteran had a 
shrapnel fragment in the right axilla.

At his September 1996 VA examination, the veteran provided a 
history of being struck by a bullet and by shrapnel in the 
upper back and right neck.  The examiner stated that there 
were multiple small superficial scars scattered about the 
upper back, and that previous X-rays had shown multiple 
shrapnel fragments scattered throughout the upper back and 
right axilla.  The examiner's diagnosis was residuals of 
shrapnel injuries to the right shoulder and upper back.  
Subsequent X-rays of the right shoulder revealed 
acromioclavicular osteoarthritis and multiple soft tissue 
calcifications consistent with calcific tendonitis.

According to an October 1996 VA report, X-rays of the chest 
revealed a metallic density in the right chest wall.  X-rays 
of the thoracic spine taken in November 1996 revealed mild 
osteoarthritis and degenerative disc disease.  VA treatment 
records from April 1997 noted that the veteran complained of 
a seven day history of low back pain.  In June 1997 he 
complained of constant pain in the neck and down the spine, 
for the past two years.  The assessment was arthritis.  In 
October 1997 he reported that his back pain "has been 
fine."  In December 1998, the veteran was given a 
provisional diagnosis of spinal stenosis.  

In August and December 1998, the veteran sought treatment for 
right shoulder pain of several years duration.  The 
assessment was acromioclavicular osteoarthritis.  A January 
1999 X-ray report of the shoulders indicated that there was a 
right inferior axillary foreign body. 

A February 1999 X-ray report of the lumbar spine noted that 
there were no obvious metallic fragments, the veteran had 
mild scoliosis, and there were mild to moderate 
osteoarthritic changes, most notably at L5-S1 where there was 
partial intervening narrowing.  A magnetic resonance imaging 
(MRI) scan conducted that same month noted an impression of 
spinal stenosis at multiple levels, with an accompanying tiny 
disc protrusion on the right distorting thecal sac.  

At his personal hearing, the veteran testified that in 1966, 
his unit was ambushed and his best friend was killed.  The 
veteran testified that he himself was wounded and that 
shrapnel was removed from his neck and back, including his 
lower back.  

In May 1999, service connection was granted for shrapnel 
wound, cervical spine.  

If a veteran engaged in combat with enemy forces during a 
period of war, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in service, such satisfactory lay or other 
evidence of service incurrence if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (b) (West 1991); 
38 C.F.R. § 3.304(d) (1999).

The veteran's award of the Purple Heart establishes that he 
engaged in combat with enemy forces during a period of war, 
and that the provisions of § 1154 apply in this case.  In 
addition, his contention that he suffered shell fragment 
wound injuries is consistent with the circumstances, 
conditions, or hardships of service.  Therefore, despite the 
lack of in-service evidence of shell fragments wounds, the 
Board shall accept the veteran's assertions of in-service 
injury.  

The Board notes that post-service medical evidence, 
specifically X-ray evidence, conclusively establishes that 
the veteran has shell fragments in the right axilla.  The VA 
examiner in September 1996 related these to service, by 
describing them as "residuals of shrapnel injuries."  
Accordingly, the Board finds that service connection is 
warranted for residuals of a shell fragment wound injury to 
the right axilla.  

As regards the veteran's low back, while the veteran 
currently has lumbar spine pathology, there is no medical 
evidence of a nexus between such pathology and service.  The 
Board notes that X-rays of the lumbar spine have not revealed 
the presence of any shell fragments in the low back.  In 
addition, there is no medical opinion of record that relates 
the veteran's current low back symptoms to any period of 
service.  The only evidence presented by the veteran that 
tends to show a connection between his low back symptoms and 
service are his own statements.  However, as a layperson, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Given the 
foregoing, the preponderance of the evidence is against the 
veteran's claim for service connection for shrapnel wound, 
low back. 

D.  Agent Orange Claims

The veteran essentially maintains that he currently suffers 
from the residual effects of exposure to herbicides.  At his 
personal hearing, he said that he suffers from dizziness and 
an occasional rash on the arms, hands, feet, and legs.  In 
support of his claim, he submitted private medical evidence, 
dated in December 1983, of a diagnosis of eczematous 
dermatitis with secondary impetigo.

The Board notes that the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), which 
provides for presumptive service connection, does not 
preclude establishing service connection on principles of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1045 
(Fed.Cir. 1994).  In view of the Court's holding, the Board 
will consider the appellant's claims on both a presumptive 
basis and a direct basis.

Service connection may be presumed for a number of diseases 
arising in veterans who have been determined to have been 
exposed to Agent Orange.  This list of diseases, however, 
does not include eczematous dermatitis, impetigo, or 
dizziness.  See 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§§ 3.307; 3.309(e) (2000).  The inclusion of certain 
diseases, as opposed to others, within this list reflects a 
determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical evidence, that there 
exists a positive association between, first, the occurrence 
of those diseases in humans and, second, the exposure of 
humans to an herbicide agent.  See 38 U.S.C.A. § 1116(b)(1).  
Moreover, the Secretary, under the authority granted by the 
Agent Orange Act of 1991, specifically has indicated that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for a number of diseases for which the 
Secretary has not specifically determined a presumption of 
service connection applies.  See 61 Fed. Reg. 41442-41449 
(1996).  

In view of the fact that neither eczematous dermatitis, 
impetigo, nor dizziness are included among the presumptive 
diseases for Agent Orange exposure under 38 C.F.R. §§ 3.307, 
3.309(e), the veteran's claim for presumptive service 
connection is not well grounded, and the Board will next 
consider the claims on a direct basis.  Combee, 34 F.3d 1039, 
1045.

Service medical records noted no complaints of, or treatment 
for, eczematous dermatitis or impetigo.  In July 1953, the 
veteran complained of dizziness two to three times a day from 
exercising in the sun, followed by headaches.  No diagnosis 
was rendered.  His service separation examination report 
noted no neurological abnormality or abnormality of the skin.  

As noted above, private treatment records from November to 
December 1983 reported that the veteran complained of skin 
irritation and excoriation of several months duration, 
diagnosed as eczematous dermatitis with secondary impetigo.    

VA treatment records from February 1996 noted that the 
veteran had a skin lesion.  The veteran's August 1996 VA 
Agent Orange examination report noted that he complained of 
pruritus and a rash on the legs and arms.  No skin disorder 
was diagnosed, however.  The veteran further complained of 
tremors and gait disturbance, both as secondary to alcohol 
intake.  He denied any seizures, loss of consciousness or 
other neurological symptoms.  No neurological disorder was 
diagnosed.  VA treatment records indicate that in September 
1996, the veteran sought treatment for alcohol abuse. 

At his September 1996 VA examination, the veteran complained 
of dizzy spells but did not indicate that he had any 
complaints concerning the skin.  Examination of the skin was 
negative and no skin disorder was diagnosed.  

The veteran was admitted to a VA hospital in October 1996 
with complaints of numerous symptoms including dizziness, and 
was diagnosed with a left subcortical cerebrovascular 
accident.  During his hospital stay he received a computed 
tomography (CT) scan of the head.  The findings were negative 
for any abnormality.  Subsequent VA medical records reported 
no complaints of, or treatment for, any skin disorder or 
dizziness.  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of service connection for both a skin 
condition and dizziness.  There is no competent medical 
evidence of either a current skin disorder, or a current 
neurological disorder manifested by dizziness.  In addition, 
there is no medical evidence of a chronic condition in 
service, and no competent medical evidence of a nexus between 
any currently diagnosed disorder and service.  Given the 
foregoing, the preponderance of the evidence is against the 
veteran's claims and the claims are denied. 




II.  Increased Rating

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings, where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
After reviewing the record, the Board finds that no further 
action is necessary to meet the duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5103 Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103). 

Service connection for PTSD was granted by the RO in February 
1997, and a 30 percent evaluation was assigned, effective 
March 1996.  

VA treatment records from July 1996 noted that the veteran 
had a history of alcohol abuse but he did not want to be 
treated as he felt he could quit whenever he wanted.  He 
reported having dreams and nightmares of his war experiences.  
He was reported to psychiatry because of mention of suicide, 
but he denied any history of attempted suicide or current 
plan.  He was alert and oriented but somewhat intoxicated.  

During his August 1996 VA Agent Orange examination, the 
veteran denied any sleep disturbance, having trouble making 
decisions, difficulty with work, loss of appetite, loss of 
libido, social withdrawal, hallucinations, improbable 
beliefs, anxiety, or depression.  He did report occasional 
memory changes, crying spells, fatigue, and thoughts of 
suicide. 

VA Mental Health Clinic notes from August 1996 reported that 
the veteran complained of combat nightmares every night, with 
vivid memories of combat on a daily basis.  The treatment 
notes further reported that he had a long history of alcohol 
dependence and he admitted to suicidal thoughts but denied 
any current plans or any history of suicidal behavior.  He 
was described as a retired former miner and construction 
worker, living with his common-law wife for 26 years.  He was 
oriented, cooperative, tearful and depressed, and had alcohol 
on his breath.  The diagnosis was alcohol dependence and 
PTSD, and his Global Assessment of Functioning (GAF) score 
was 50.  A few days later, the veteran recounted that he had 
tried attending an alcohol detoxification program but that 
coming off alcohol caused him to suffer visual and auditory 
hallucinations.  

The veteran was admitted to a VA substance abuse/alcohol 
dependence treatment program shortly thereafter, where he 
stayed from late August to early September 1996.  He was 
oriented and cooperative, his affect was appropriate, his 
insight was fair, and his concentration was decreased.  He 
was soft spoken, with long pauses between sentences, a 
monotone voice, and with slow rate of speech.  There was no 
stereotypical movement and no shaking.  He reported visual 
and auditory hallucinations, and exhibited delusional 
thinking, but there was no thought transmission or ideas of 
reference, and he denied suicidal or homicidal ideation.  He 
described his mood as three out of a possible ten.  His 
immediate recall was intact, but his recent recall was 
absent.  

The veteran tolerated his detoxification well without 
complications, and his mood improved.  His Axis I diagnosis 
upon discharge was alcohol dependence and possible PTSD.  His 
GAF score was 60.  

A September 1996 VA Mental Health Intake report noted that 
the veteran was unemployed and lived with a female friend.  
He reported that he would drink one and-a-half cases of beer 
a day, that he drank all day, even taking "a morning eye-
opener," and that he considered his drinking was a problem.  
He also reported sleep disturbance related to his combat 
experiences, intrusive thoughts of combat, irritability, and 
changes in thinking and memory.  He said that he enjoyed 
going to the lake for parties, picnics, and barbecues, and 
that his hobbies were hunting, fishing, and horseback riding.  
He also said that his mental health problems caused him to 
argue a lot with friends.  

A November 1997 VA psychiatric examination report noted that 
the veteran complained of dreams of combat two to three times 
per week, and would think about his Vietnam experiences every 
day.  He avoided war movies and sought to distance himself 
from others, he reported being over-reactive to loud noises, 
and he reported drinking a 12-pack of beer a day, which he 
said was considerably less than in the past.  The examiner 
reported that the veteran was friendly and cooperative, but 
was mildly disoriented in that he did not know the day of the 
month, but did know the month, the year, his location, and 
the purpose of the interview.  His registration, attention, 
judgment, and short term recall were mildly compromised.  He 
indicated that he had auditory hallucinations.  

The examiner offered Axis I diagnoses of alcohol dependence, 
chronic, PTSD, chronic, mild to moderate, and rule-out 
substance induced persisting dementia.  The veteran's GAF 
score was 50.  The examiner stated that there was 
insufficient information, either in the veteran's records or 
from the veteran, to determine whether the veteran's 
alcoholism was independent of or consequential to his PTSD.  
In addition, the examiner stated that a definitive diagnosis 
of substance induced persisting dementia could not be made as 
the veteran was actively drinking.  

At his personal hearing, the veteran complained of constant 
dreams and nightmares of Vietnam, and he stated that they 
were getting worse.  He said that he had dreams every night, 
and that during the day, he would constantly think about his 
Vietnam experiences.  He also said that "sometimes I wish I 
would just be killed," and that he suffered from depression.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Under the regulations in effect when the appeal arose, a 30 
percent evaluation for PTSD is warranted for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  The Board notes here that 
VA's General Counsel has defined definite as "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93). 

The next higher rating of 50 percent is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent is for 
application when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired; the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent is for application when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 (1996).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD, as set forth at 61 Fed. Reg. 52695-52702 
(1996) (codified at 38 C.F.R. §§ 4.125-4.130).  Where the law 
or regulations change while a claim is pending, the version 
more favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Both the old and the new criteria 
for rating PTSD must therefore be considered.  However, this 
change in the regulations does not apply prior to November 7, 
1996.  38 U.S.C.A. § 5110(g) (West 1991).  

Under the version of Diagnostic Code 9411 effective November 
7, 1996, a 30 percent evaluation is warranted for PTSD 
resulting in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where the disorder manifests 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

The Board finds by a preponderance of the evidence that the 
veteran's PTSD is manifested by no more than definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and no more than 
definite industrial impairment.  The Board notes that the 
veteran's main problem appears to be alcohol dependence, for 
which service connection is not in effect.  While the veteran 
stated at his April 1999 personal hearing that he was 
receiving VA treatment for PTSD, his VA medical records do 
not substantiate such a claim.  While the veteran did seek 
treatment for PTSD symptoms in August 1996, the remaining 
treatment records show treatment for other disorders, 
including, significantly, alcohol dependence.  

In addition, the veteran has not presented any medical 
evidence showing that PTSD results in more than definite 
industrial impairment.  The Board notes that the veteran has 
not claimed PTSD causes industrial impairment, and he 
described himself as retired in August 1996.  While the 
veteran said that his mental health problems caused him to 
argue a lot with friends, the Board notes that the veteran 
has been living with a female companion for the past 26 
years, that he reported that he enjoys going to the lake for 
parties, picnics, and barbecues, and that he enjoys hobbies 
such as hunting, fishing, and horseback riding.  The Board 
does not find such activities to be consistent with more than 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, or more 
than definite social impairment.  

The veteran has been assessed GAF scores of between 50 and 
60.  GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 41-50 score denotes "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning."  
Id.  A 51-60 score indicates "moderate symptoms . . . OR 
moderate difficulty in social, occupational or school 
functioning."  Id.  While the veteran's GAF scores are thus 
indicative of moderate to serious impairment, such scores 
reflect impairment due the veteran's non-service connected 
alcohol dependence and possible substance induced persisting 
dementia, in addition to service-connected PTSD.  The Board 
notes that, while the VA examiner in November 1997 assessed a 
GAF of 50, indicative of serious impairment, he specifically 
described PTSD as mild to moderate.  In view of the 
examiner's description of PTSD as mild to moderate, the 
absence of any evidence of more than definite industrial 
impairment, and the affirmative evidence of no more than 
definite social impairment, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent under the old regulations.

In addition, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent 
under the current regulations.  The Board notes that while 
the veteran has such symptoms as a depressed mood, anxiety, 
suspiciousness, and mild memory loss, there is no evidence of 
such symptoms as panic attacks, chronic sleep impairment, or 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
Furthermore, as noted above, the VA examiner's description of 
PTSD as mild to moderate, despite GAF scores indicative of 
moderate to severe impairment when the veteran's non-service-
connected alcohol dependence is taken into account, all weigh 
against an evaluation in excess of 30 percent.  In view of 
these facts, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
PTSD.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to service connection for 
hypertension is denied.

The claim of entitlement to service connection for headaches 
is denied.

Subject to the rules and regulations governing the award of 
benefits, service connection for residuals of a shell 
fragment wound injury to the right axilla is granted.

The claim of entitlement to service connection for a shell 
fragment wound injury to the low back is denied.

The claim of entitlement to service connection for a chronic 
skin rash claimed as secondary to exposure to herbicides is 
denied

The claim of entitlement to service connection for dizziness 
claimed as secondary to exposure to herbicides is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied. 


REMAND

In view of the grant of service connection for residuals of a 
shrapnel wound injury to the right axilla, this case is 
remanded to the RO for consideration of whether the veteran's 
shoulder symptomatology is related to his service-connected 
residuals of a shrapnel wound injury to the right axilla.

1.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether his shoulder symptomatology is 
related to his service-connected 
residuals of a shrapnel wound injury to 
the right axilla.  The claims folder 
should be made available to the examiner 
for review before the examination.  

2.  Following completion of the above 
action, if the decision is unfavorable, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this remand is to obtain additional 
development in the case and the Board does not intimate any 
opinion, favorable or unfavorable, as to the claim's merits.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE 
                                                  Veterans 
Law Judge
	Board of Veterans' Appeals



 

